Case 9:19-bk-11573-MB         Doc 895 Filed 03/31/20 Entered 03/31/20 16:12:53        Desc
                               Main Document     Page 1 of 7



  1 Vincent T. Martinez, SBN 174157
    TWITCHELL AND RICE, LLP
  2 215 North Lincoln Street
    P. 0. Box 520
  3 Santa Maria CA 93456
    Telephone: "{805) 925-2611
  4 Facsimile: (805) 925-1635
  5 Attorneys for Defendant
    Roy R. Bognuda and Geraldine M. Bognuda
  6 Trustees of the Bognuda Trust

  7
  8                         UNITED STATES BANKRUPTCY COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10                                   NORTHERN DIVISION
 11
 12   In re                                           )   Case No. 9:19-bk-11573-MB

 13
 14
 15
      HVI CAT CANYON, INC.,
                    Debtor.                           l
                                                      )
                                                          Chapter 11
                                                          Adv. No. 9:20-ap-01011-MB
                                                          RESPONSE OF ROY R.
                                                          BOGNUDAANDGERALDINEM.
 16   MICHAEL A. McCONNELL, CHAPTER 11                    BOGNUDA TRUSTEES OF THE
      TRUSTEE,                                            BOGNUDA TRUST TO
 17                                                       TRUSTEE'S MOTION FOR AN
                    Plaintiff,                            ORDER: (1) SETTING
 18                                                       PROCEDURES          FOR
                                                          ASSUMPTION OF OIL AND GAS
 19           vs.                                         LEAS~~    (2) AUTHORIZING
                                                          ASSU1vrrTION OF SURFACE
 20   DONNA JEAN AANERUD, an individual;                  LEASES·        AND    (3)
      RICHARD W. ACKERNMAN, Trustee;                      AUTHORIZING REJECTION OF
 21   JANE A. ADAMS, an individual;                       THE LAKEVIEW OFFICE AND
      JOHN S. ADAMS, an individual;                       WAREHOUSE        LEA SEA
 22   CHARLES C. ALBRIGHT, Trustee Under                  MEMORANDUM OF POINT~
      Trust of 5/20/76;                                   AND     AUTHORITIES·
 23   OTHER DEFENDANTS LISTED ON                          SUPPORTING DECLARATION
      EXHIBIT "1" HERETO and                              OF VINCENT T. MARTINEZ
 24   DOES 1-100,
 25           Defendants.                                 Date: April 17, 2020
                                                          Time: 10:00 a.m.
 26                                                       Place: 1415 State Street
                                                                 Courtroom 201
 27                                                              Santa Barbara, CA 93101
                                                          Judge: Hon. Martin R. Barash
 28
                                                                        DEF. BOGNUDA TRUST'S
                                                  1                     RESPONSE TO MOTION
Case 9:19-bk-11573-MB        Doc 895 Filed 03/31/20 Entered 03/31/20 16:12:53       Desc
                              Main Document     Page 2 of 7



   1         Defendants Roy R. Bognuda and Geraldine M. Bognuda Trustees of the
   2   Bognuda Trust ("Defendant"), hereby responds by and through her Vincent T.
   3   Martinez of the Law Firm Twitchell And Rice, LLP to Plaintiff Michael A.
   4   McConnell, Chapter 11 Trustee's ("Plaintiff') Motion For An Order: (1) Setting
   5   Procedures For Assumption Of Oil And Gas Leases; (2) Authorizing Assumption of
   6   Surface Leases; and (3) Authorizing Rejection Of The Lakeview Office And
   7   Warehouse.
   8                MEMORANDUM OF POINTS AND AUTHORITIES
   9                                              L
  10         OIL AND GAS LEASE AND SURFACE AGREEMENT ARE
  11         SUBJECT TO 11 U.S.C. §365 BECAUSE THEY ARE EITHERAN
 12          EXECUTORY CONTRACT OR UNEXPIRED LEASE.
 13          Defendant disagrees with Trustee assertion that he can assume Defendant's Oil
 14    And Gas Lease and/or Surface Agreement that are subject to Trustee's motion since
 15    Defendant is of the position that Trustee must comply with 11 U.S.C. §365. The
 16    relevant provision of 11 U.S.C. §365 read as follows:
 17          "(a) Except as provided in sections 765 and 766 of this title and in
 18          subsections (b), (c), and (d) of this section, the trustee, subject to the
 19          court's approval, may assume or reject any executory contract or
 20          unexpired lease of the debtor.
 21          (b)
 22          ( 1) If there   has been a default in an executory contract or unexpired
 23          lease of the debtor, the trustee may not assume such contract or lease
 24          unless, at the time of assumption of such contract or lease, the trustee-
 25          (A) cures, or provides adequate assurance that the trustee will promptly
 26          cure, such default other than a default that is a breach of a provision
 27          relating to the satisfaction of any provision (other than a penalty rate or
 28          penalty provision) relating to a default arising from any failure to
                                                                       DEF. BOGNUDA TRUST'S
                                                  2                    RESPONSE TO MOTION
Case 9:19-bk-11573-MB      Doc 895 Filed 03/31/20 Entered 03/31/20 16:12:53       Desc
                            Main Document     Page 3 of 7



  1         perform non-monetary obligations under an unexpired lease of real
  2         property, if it is impossible for the trustee to cure such default by
  3         performing non-monetary acts at and after the time of assumption,
  4         except that if such default arises from a failure to operate in accordance
  5         with a nonresidential real property lease, then such default shall be
  6         cured by performance at and after the time of assumption in accordance
  7         with such lease, and pecuniary losses resulting from such default shall
  8         be compensated in accordance with the provisions of this paragraph;
  9         (B) compensates, or provides adequate assurance that the trustee will
 10         promptly compensate, a party other than the debtor to such contract or
 11         lease, for any actual pecuniary loss to such party resulting from such
 12         default; and
 13         (C)provides adequate assurance of future performance under such
 14         contract or lease."
 15         Id.
 16         Here, all parties agree that 11 U.S.C. §§765 & 766 do not apply to the herein
 17   circumstances. (See Trustee Motion Page 8, Lines 21-24.)
 18         The issue before this Court is whether in California an Oil And Gas Lease or
 19   a Surface Agreement fall within the category of" ... an executory contract or unexpired
 20   lease of the debtor" for the purposes of 11 US. C. §365((b)(J). Here, the terms of the
 21   oil and gas lease expressly acknowledge that the is a lease with provisions of when
 22   and how it expires. The surface agreements are executory again under its express
 23   terms which here Trustee or the Debtor Estate admits it has already benefitted from
 24   the performance of the Defendants performance of unexpired contracts. Thus, Debtor
 25   has and continued to secure performance from its counter parties, here Defendant,
 26   that cannot be guaranteed by the contract alone. Moreover the obligations of the
 27   contracts and leases here extend beyond present performance, but are inclusive of
 28   future obligations to clean-up environmentally sensitive matters.
                                                                     DEF. BOGNUDA TRUST'S
                                                 3                   RESPONSE TO MOTION
Case 9:19-bk-11573-MB    Doc 895 Filed 03/31/20 Entered 03/31/20 16:12:53        Desc
                          Main Document     Page 4 of 7



  1                                    CONCLUSION
  2         For the foregoing reasons, The Trustee's requests should be denied, and
  3   Defendant hereby requests that no relief prayed fro by Trustee be considered, and if
  4   considered, it be denied.
  5 Dated:         March 31, 2020                   Twitchell And Rice, LLP
  6
  7
                                                     incent T. artinez, Attorneys for
  8                                                 Attorneys for Defendant
                                                    Roy R. Bognuda and Geraldine M. Bognuda
  9                                                 Trustees of the Bognuda Trust

 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                    DEF. BOGNUDA TRUST'S
                                                4                   RESPONSE TO MOTION
Case 9:19-bk-11573-MB     Doc 895 Filed 03/31/20 Entered 03/31/20 16:12:53         Desc
                           Main Document     Page 5 of 7



  1                    DECLARATION OF VINCENT T. MARTINEZ
  2   I, Vincent T. Martinez, declare:
  3          1.    I am an attorney licensed to practice law in all the Courts of the State of
  4   California, and admitted to practice in the U.S. District Court for the Central District
  5   of California.
  6          2.    I am a partner of the law firm Twitchell and Rice, LLP, and am an
  7   attorney of record for Trustees of the Bognuda Trust, a defendant in the above
  8   entitled matter. The following statements are within my personal knowledge and if
  9   called as a witness, I could and would competently testify thereto.
 10          3.    Here, all parties agree that 11 U.S.C. §§765 & 766 do not apply to the
 11   herein circumstances. (See Trustee Motion Page 8, Lines 21-24.)
 12         The issue before this Court is whether in California an Oil And Gas Lease or
 13   a Surface Agreement fall within the category of" ... an executory contract or unexpired
 14   lease of the debtor" for the purposes of 11 USC. §365((b)(J). Here, the terms of the
 15   oil and gas lease expressly acknowledge that the is a lease with provisions of when
 16   and how it expires. The surface agreements are executory again under its express
 17   terms which here Trustee or the Debtor Estate admits it has already benefitted from
 18   the performance of the Defendants performance of unexpired contracts. Thus, Debtor
 19   has and continued to secure performance from its counter parties, here Defendant,
 20   that cannot be guaranteed by the contract alone. Moreover the obligations of the
 21   contracts and leases here extend beyond present performance, but are inclusive of
 22   future obligations to clean-up environmentally sensitive matters.
 23         I declare under penalty of perjury pursuant to the laws of the United States and
 24   the State of California that the foregoing is true and correct and that this declaration
 25   is executed on March 31, 2020, at Santa Maria, California.
 26
 27
                                                  ---VmcentT. Martmez
 28
                                                                      DEF. BOGNUDA TRUST'S
                                                  5                   RESPONSE TO MOTION
     Case 9:19-bk-11573-MB                     Doc 895 Filed 03/31/20 Entered 03/31/20 16:12:53                                       Desc
                                                Main Document     Page 6 of 7
                                               PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding.                                                         My
business address is: 215 N. Lincoln Street, Santa Maria, CA 93458

A true and correct copy of the foregoing document described RESPONSE OF ROY R. BOGNUDA
AND GERALDINE M. BOGNUDA. TRUSTEES OF THE BOGNUDA TRUST TO TRUSTEE'S
MOTION FOR AN ORDER: (1) SETTING PROCEDURES FOR ASSUMPTION OF OIL AND GAS
LEASES; (2) AUTHORIZING ASSUMPTION OF SURFACE LEASES; AND (3) AUTHORIZING
REJECTION OF THE LAKEVIEW OFFICE AND WAREHOUSE LEASE; MEMORANDUM OF
POINTS AND AUTHORITIES; SUPPORTING DECLARATION OF VINCENT T. MARTINEZ will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
2(d); and (b) in the manner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
hyperlink to the document. On March 31, 2020, I checked the CM/ECF docket for this bankruptcy
case or adversary proceeding and determined that the following persons are on the Electronic Mail
Notice List to receive NEF transmission at the email addresses stated below:

United States Trustee (ND)                                      ustpregion16.nd.ecf@usdoj.gov
Michael Authur McConnell (TR)                                  Michael.mcconnell@kellyhart.com
Brian Fittipaldi (Attorney for US Trustee)                      brian.fittipaldi(@usdoi.aov
William C. Beall              will@beallandburkhardt.com;carissa@beallandburkhardt.com
Bradley D. Blakeley           blakeley@blakeleylawgroup.com; bradleydblakeley@gmail.com
Alan D. Condren               berickson@seemackall.com
Don Fisher                    dfisher@ptwww.com; tblack@ptwww.com
Gisele M. Goetz               gmgoetz@hbsb.com; ggoest@collegesoflaw.edu; cecilia@hbsb.com
Karen L. Grant                kgrant@silcom.com
Brian L. Holman               b.holman@mpglaw.com
Eric P. Isreal                eisrael@DanningGill.com; danninggill@gmail.com;
                              eisrael@ecf.inforuptcy.com
Mitchell J. Langberg          mlangberg@bhfs.com; dcrudup@bhfs.com
Jerry Namba                   nambaepiq@earthlink.net, G23453@notitv.cincompass.com;
                              annie cunningham@gmail.com
Benjamin P. Pugh              bpugh@ecg.law, mwoo@ecg.law; mhamburger@ecg.law;
                              calendar@ecg. law
Edward S. Renwick             erenwick@hanmor.com; iaguilar@hanmor.com
J. Alexandra Rhim             arhim@hrhlaw.com
Todd C. Ringstad              becky@ringstadlaw.com; arlene@ringstadlaw.com
Zev Shechtman                 zshechyman@DanningGill.com,     danninggill@gmail.com
                              zshechtman@ecf. inforuptcy. com
William E. Winfield          wwinfield@calattys.com; scuevas@calattys.com

                                                                        D     Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF .SERVICE
VII \Ualt::) IVlalvll v     1, &..V&..V, I ;:)CIVCU lilt::   IVllVVVlll~   jJCl;:)Vll;:) a11u1u1 CllllllC;:) a l lilt:: la;:)l l'\llUVVll auu1c;:,;:,t;;;:,
     Case
in this    9:19-bk-11573-MB
        bankruptcy             Doc 895
                   case or adversary      Filed 03/31/20
                                     proceeding  by placing Entered 03/31/20
                                                            a true and correct16:12:53    Descin a
                                                                               copy of thereof
                                                 Main Document                 Page 7 of 7




sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
than 24 hours after the document is filed. Pursuant to General Order 20-02 - Procedures for Public
Emergency Related to Covid-19 Outbreak a mandatory judge's copy is not being served.

Honorable Martin R. Barash                                                               Donna Jean AAnerud
United States Bankruptcy Court                                                           523 W. Citracado Parkway
Central District of California                                                           Escondido, CA 92025
21041 Burbank Boulevard, Suite 342 /Courtroom 303
Woodland Hills, CA 91367

Richard W. Ackerman                                                                      Guarantee Royalties, Inc.
c/o Richards W. Ackerman Trust 3-14-2017                                                 Hemar, Rousso & Heald, LLP
P.O. Box 559                                                                             c/o J. Alexandra Rhim
Darby, MT 59829                                                                          15910 Ventura Blvd., 12th Fl
                                                                                         Encino, CA 91436
Labor Liquidating & Associates, LP
Hemar, Rousso & Heald, LLP
c/o J. Alexandra Rhim
15910 Ventura Blvd., 12th Fl
Encino, CA 91436

                                                                       D     Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling
LBR, on                       , I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

                                                                       D     Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is
true and correct.

 March 31, 2020                              Sarah Mccomish                                     Isl Sarah Mccomish
 Date                                         Type Name                                         Signature




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June2012                                                                                            F 9013-3.1.PROOF.SERVICE
